355 F.2d 195
Morgan Adams BARNETTE, Appellant,v.UNITED STATES of America, Appellee.
No. 22204.
United States Court of Appeals Fifth Circuit.
Jan. 21, 1966, Rehearing Denied Feb. 23, 1966.

O. S. Thacker, of Thacker & Thacker, Kissimmee, Fla., and Edward Brinson, of Brinson & McWhirter, Kissimmee, Fla., for appellant.
Edward F. Boardman, U.S. Atty., Tampa, Fla., Henry C. Stockell, Jr., Regional Counsel, Arnold S. Yorra, Atty., Internal Revenue Service, Atlanta, Ga., of counsel, for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and FISHER, district judge.
PER CURIAM:


1
Taking the evidence most strongly in favor of the Government, see United States v. Koeller, 7 Cir., 310 F.2d 409, it is clear that there was sufficient evidence to warrant submission of this case to the jury and to warrant the verdict of guilty on the four counts.


2
We find no merit in appellant's contention that Agent Wood's evidence was incompetent because of his reference to a memorandum to aid him in refreshing his recollection.  See United States v. Riccardi, 3 Cir., 174 F.2d 883.  See also III Wigmore Evidence 748, 759-760 (1940).


3
No reversible error appears from the charge by the trial court.  We think appellant received a fair trial and no prejudice resulted from the failure to give any of the requested charges.  See Phelps v. United States, 5 Cir., 252 F.2d 49.


4
The judgment is affirmed.